CORRECTED OPINION

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4384


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN JEROME WISE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-00791-CMC-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013

             Corrected Opinion Filed:    January 31, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, LAW OFFICE OF JOHN M. ERVIN, III, Darlington,
South Carolina, for Appellant.        Julius Ness Richardson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin Jerome Wise pled guilty without a plea agreement

to felon in possession of firearms and ammunition, 18 U.S.C.

§§ 922(g)(1),       924(a)(2),      924(e)     (2006),        possession       of   an

unregistered      sawed-off    rifle,   26    U.S.C.     §§    5861,   5845(a)(4),

5871 (2006), possession with intent to distribute cocaine base,

methamphetamine, and marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(D)

(2006), and use and carry of a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c)(1) (2006).                   He received a

240-month    sentence.         On   appeal,    counsel    has     filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues: (1) whether the district court complied with

Fed. R. Crim. P. 11 when it accepted Wise’s guilty plea; and (2)

whether     the     sentence     imposed      by   the    district        court     is

reasonable.       Although informed of his right to do so, Wise has

not filed a supplemental brief.             The Government declined to file

a response.       We affirm.

            Because Wise did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                     United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                    Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Wise’s plea.          Given no indication to the contrary, we

therefore find that Wise’s plea was knowing and voluntary, and,

                                        2
consequently, final and binding.                 See United States v. Lambey,

974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            Next    we     review      Wise’s    sentence   for    reasonableness

using an abuse of discretion standard.                  Gall v. United States,

552 U.S. 38, 51 (2007).            The first step in this review requires

us to ensure that the district court committed no significant

procedural error.          United States v. Evans, 526 F.3d 155, 161

(4th     Cir.     2008).          Procedural      errors    include     improperly

calculating the advisory Sentencing Guidelines range, failing to

consider    the    18    U.S.C.    §   3553(a)     (2006)   sentencing    factors,

sentencing      using      clearly      erroneous      facts,     or   failing   to

adequately explain the sentence.                Gall, 552 U.S. at 51.      Only if

we find a sentence procedurally reasonable may we consider its

substantive reasonableness.              United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).                In this case, the district court

granted Wise’s motion for a variance and sentenced him below the

Guidelines range to the statutory mandatory minimum sentence of

240 months’ imprisonment.              We discern no basis to conclude that

Wise’s    below-Guidelines         sentence      was   either   procedurally     or

substantively unreasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Wise’s convictions and sentence.                    This court

requires that counsel inform Wise, in writing, of the right to

                                           3
petition    the   Supreme       Court    of       the   United   States    for    further

review.     If Wise requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Wise.            We dispense with oral argument because the

facts   and    legal     contentions      are       adequately        presented    in    the

materials      before    this    court    and       argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              4